                               Case 1:19-cv-01042-AWI-BAM Document 16 Filed 07/20/20 Page 1 of 3


                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Dana B. Denno, #227971
                             7647 North Fresno Street
                           3 Fresno, California 93720
                             Telephone:     (559) 433-1300
                           4 Facsimile:     (559) 433-2300

                           5 Attorneys for Defendant, STATE FARM
                             GENERAL INSURANCE COMPANY
                           6

                           7

                           8                             UNITED STATES DISTRICT COURT

                           9                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                       10

                       11 SANDRA GUERRA,                                      Case No. 1:19-CV-01042-AWI-BAM

                       12                 Plaintiff,                          STIPULATION AND ORDER FOR
                                                                              EXTENSION OF PRE-TRIAL DATES
                       13           v.

                       14 STATE FARM GENERAL INSURANCE
                          COMPANY,
                       15
                                    Defendant.
                       16

                       17           Plaintiff Sandra Guerra and Defendant State Farm General Insurance Company, by and

                       18 through their attorneys of record, hereby agree and stipulate as follows:

                       19                                             RECITALS

                       20           On December 6, 2019, the Court entered its Scheduling Conference Order (“Scheduling

                       21 Order”) setting this matter for trial on June 22, 2021 and establishing a number of other deadlines

                       22 for disclosures and discovery. The Scheduling Order sets a cut-off for Nonexpert Discovery of

                       23 September 4, 2020 and a cut-off for Expert Discovery of December 4, 2020. On March 19, 2020,

                       24 the State of California issued a stay-at-home order due to the COVID-19 pandemic. While the

                       25 Parties have engaged in written discovery during the pandemic, the stay-at-home order has

                       26 prevented both parties from engaging in certain critical discovery, primarily the taking of
                       27 depositions and site inspections.

                       28           The Parties agree that additional time to complete Nonexpert Discovery and Expert
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                        STIPULATION AND ORDER FOR EXTENSION OF PRE-TRIAL DATES
                               Case 1:19-cv-01042-AWI-BAM Document 16 Filed 07/20/20 Page 2 of 3


                           1 Discovery is warranted under the unique and unforeseeable circumstances here.

                           2                                              STIPULATION

                           3            Pursuant to the foregoing, the Parties, by and through their attorneys of record stipulate and

                           4 agree that the cut-off date for Nonexpert Discovery in this matter shall be extended from September

                           5 4, 2020 to December 4, 2020. The date for expert designation will be December 11, 2020.

                           6 Supplemental expert disclosure will be no later than January 8, 2021. The cut-off date for Expert

                           7 Discovery shall be extended to January 22, 2021. The dispositive motion filing deadline will be

                           8 continued from January 8, 2021 to February 12, 2021. All other dates and deadlines set forth in the

                           9 December 6, 2019 Scheduling Order shall remain.

                       10 Dated: July 16, 2020                                        McCORMICK, BARSTOW, SHEPPARD,
                                                                                          WAYTE & CARRUTH LLP
                       11

                       12

                       13                                                         By:             /s/ Dana B. Denno
                                                                                                    Dana B. Denno
                       14                                                             Attorneys for State Farm General Insurance
                                                                                                       Company
                       15

                       16 Dated: July 16, 2020                                               KERLEY SCHAFFER LLP
                       17

                       18
                                                                                  By:          /s/ Christopher Carling
                       19                                                                          J. Edward Kerley
                                                                                                   Dylan L. Schafer
                       20
                                                                                                 Christopher Carling
                       21                                                                    Attorneys for Sandra Guerra

                       22

                       23
                               081149-000013 6963148.1
                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                    2
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                 STIPULATION AND ORDER FOR EXTENSION OF PRE-TRIAL DATES
                               Case 1:19-cv-01042-AWI-BAM Document 16 Filed 07/20/20 Page 3 of 3


                           1                                             ORDER

                           2      Pursuant to the stipulation of the parties, and good cause appearing, the Court GRANTS the

                           3 parties’ request. IT IS HEREBY ORDERED that the Scheduling Order (Doc. No. 12) is modified

                           4 as follows:

                           5
                                    Expert Disclosure:                                  December 11, 2020
                           6        Supplemental Expert
                                    Disclosure:                                         January 8, 2021
                           7

                           8        Non-Expert
                                    Discovery Deadline:                                 December 4, 2020
                           9
                                    Expert Discovery
                       10           Deadline:                                           January 22, 2021

                       11           Dispositive Motion
                                    Filing Deadline:                                    February 12, 2021
                       12

                       13          All other deadlines set forth in the Scheduling Order remain unchanged. The parties are

                       14 cautioned that further modifications of the Scheduling Order will not be granted absent a

                       15 demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good cause may consist of the

                       16 inability to comply with court orders in light of the COVID-19 pandemic. Any such future

                       17 difficulties should be explained.

                       18 IT IS SO ORDERED.

                       19        Dated:    July 20, 2020                            /s/ Barbara   A. McAuliffe           _
                       20                                                     UNITED STATES MAGISTRATE JUDGE

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                               4
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                          STIPULATION AND ORDER FOR EXTENSION OF PRE-TRIAL DATES
